PER CURIAM.
Judgment and order affirmed, with costs and disbursements, except that said judgment and order are reversed, with costs, and the complaint dismissed, with costs and an equitable proportion of the disbursements as to the appellant J. Pearl Peck. I-Ield, that said J. Pearl Peck at the time of the accident owned no interest in and had no control over the wires which caused the death of the plaintiff’s intestate, and therefore is not liable for negligence. The form of the order to be settled by and before Mr. Justice SPRING on two days’ notice.
WILLIAMS and STOVER, JJ„ vote for re•versal as to all the defendants upon the ground that the damages awarded were excessive.